Citation Nr: 1438527	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  06-31 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability, to include as due to a service-connected bilateral foot disability.  

2.  Entitlement to service connection for arthritis in multiple joints.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1979 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied, in pertinent part, the Veteran's claims of service connection for a bilateral knee disability, to include as due to a service-connected bilateral foot disability, arthritis in multiple joints, and hypertension.  

In a February 2014 rating decision the RO granted the Veterans claim of entitlement to service connection for hypertension. Thus, this issue is no longer before the Board on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future action on this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.  

REMAND

The Veteran contends that he incurred a bilateral knee disability as well as multiple joint arthritis during active service.  He alternatively contends that his service-connected bilateral foot disability, and or service-connected erythema multiforme caused or aggravated (permanently worsened) his bilateral knee disability and multiple joints arthritis.  

The Veteran has consistently reported that he was involved in a motor vehicle accident in service while participating in training in August 1982.  A review of the Veteran's claims file reveals a service treatment record dated in August 1982 that shows the Veteran reported upper back pain, and a June 1983 service treatment record that shows the Veteran reported right lower quadrant pain.  Moreover, beginning in January 1984, a mere two months following separation from service, and continuing to the present, the Veteran has consistently asserted that he injured his back, neck, and feet in a motor vehicle accident in August 1982.  This motor vehicle accident was referenced on VA examination beginning in May 1984, and in private examination reports dated in May 1985 (K. T. Blake, M.D.) and in December 1985 (H. C. Payne, M.D.).  A July 1983 report of medical history shows the Veteran reported joint pain as well as arthritis in his feet.  An August 1988 VA examination report shows that the Veteran was found to have progressive arthritis of the joints, and was said to have a prognosis that did not appear to be very good.  

As per the August 2013 Board remand, in December 2013, the Veteran was afforded a new VA examination taking into account the Veteran's consistent and competent statements regarding the in-service motor vehicle accident and it's relation to his claimed disabilities.  The VA examiner, however, did not consider the Veteran's consistent competent statements regarding the in-service motor vehicle accident in rendering the December 2013 opinion, and instead provided a rationale based solely on the fact the accident was not documented in the service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Furthermore, the examiner limited the evidence of multiple joint pains to the service treatment records.  However, an August 1988 VA examination found the Veteran had progressive arthritis of the neck, back and hip joints, as well as arthritis of the feet.  As such, a new examination is required.  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In this regard, an opinion has not been provided as to whether the Veteran's service-connected hallux rigidus of the right and left feet, and erythema multiforme with history of multiple blistering mucocutaneous lesions secondary to sulfasalazine, either caused or aggravated the asserted bilateral knee disability and arthritis in multiple joints.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417 (1995) (inadequate medical evaluation frustrates judicial review).  

With respect to the Veteran's service connection claims for a bilateral knee disability, to include as due to a service-connected bilateral foot disability, and for arthritis in multiple joints, the Board notes that there may be additional relevant private treatment records that have not yet been obtained by the RO/AMC.  In June 2012, the Veteran returned a signed medical records release form for Delta Regional Medical Center, Greenville, Mississippi (Delta Regional Medical Center).  The Veteran reported that he received treatment from the private facility from January 1986 to December 2004, later clarified as treatment from 1985 to 1988.  As the medical release has expired, and the records have not been obtained, the RO should send the Veteran a new authorization form so that they may request the treatment records from Delta Regional Medical Center.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran for treatment of his asserted disabilities that are not yet associated with his claims file.  All records obtained must be associated with the Veteran's claims file.  

2.  The RO/AMC should contact the Veteran and his representative requesting that the Veteran provide authorization to enable VA to obtain additional evidence from Delta Regional Medical Center, Greenville, Mississippi, pertinent to the appeal that is not currently of record.  The RO/AMC should specifically inform the Veteran that a new authorization is required as all prior authorizations have expired.  The Delta Regional Medical Center should be advised that VA requires a definitive response (either positive or negative) about whether there are treatment records for the Veteran available from this facility.  If there are treatment records for the Veteran available from Delta Regional Medical Center, then this facility must notify VA when these records will be provided.  If no treatment records for the Veteran are available from Delta Regional Medical Center, then a negative reply is requested.  All efforts to obtain the Veteran's treatment records from Delta Regional Medical Center must be documented in the claims file, to include a copy of any correspondence sent to Delta Regional Medical Center and any reply, to include a negative reply or any records obtained.  

3.  Afford the Veteran a new VA examination with a different examiner to determine the etiology of his bilateral knee and multiple joint arthritis disabilities.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral knee and multiple joint arthritis had their onset in or are otherwise etiologically related to service.  

The Veteran's claims folder must be made available to and reviewed by the examiner and the examiner should acknowledge such review.  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports about injuries sustained in an in-service motor vehicle accident must be considered in formulating the requested opinion.  

The examiner must note that the absence of evidence of treatment for the asserted disabilities in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.  

If the examiner does not find that the Veteran's bilateral knee and multiple joint arthritis are directly related to service, the examiner should provide the following:

(a) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed bilateral knee and multiple joint arthritis disabilities were caused (in whole or in part) by his service-connected hallux rigidus of the right and left feet.  

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed bilateral knee and multiple joint arthritis disabilities were aggravated (permanently worsened) by his service-connected hallux rigidus of the right and left feet.  Aggravation means a permanent worsening of the disorder beyond the natural progression of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

(c) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed bilateral knee and multiple joint arthritis disabilities were caused (in whole or in part) by his service-connected erythema multiforme.  

(d) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed bilateral knee and multiple joint arthritis disabilities were aggravated (permanently worsened) by his service-connected erythema multiforme.  Aggravation means a permanent worsening of the disorder beyond the natural progression of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


	(CONTINUED ON NEXT PAGE)






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



